

114 HR 6458 IH: Help our Neediest Families Act of 2016
U.S. House of Representatives
2016-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6458IN THE HOUSE OF REPRESENTATIVESDecember 7, 2016Mr. Veasey introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title IV of the Social Security Act to prohibit a State from requiring individuals to
			 submit to drug testing as a condition of assistance under the program of
			 block grants to States for temporary assistance to needy families, to
			 amend the United States Housing Act of 1937 to prohibit a public housing
			 agency from requiring individuals to submit to drug testing as a condition
			 of assistance under the Housing Choice Voucher Program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Help our Neediest Families Act of 2016. 2.Prohibition on drug testing for the program of block grants to States for temporary assistance to needy families (a)In generalSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following:
				
 (13)Prohibition on drug testing as a condition on the receipt of assistanceA State to which a grant is made under section 403 shall not— (A)use any part of the grant to conduct drug testing on any applicant for assistance under the State program funded under this part or any recipient of such assistance; or
 (B)require any individual to submit to drug testing as a condition for such assistance.. (b)Penalty for noncomplianceSection 409(a) of such Act (42 U.S.C. 609(a)) is amended by adding at the end the following:
				
 (17)Penalty for noncompliance with prohibition on drug testingIf the Secretary determines that a State to which a grant is made under section 403 for a fiscal year has violated section 408(a)(13) during the fiscal year, the Secretary shall reduce the grant payable to the State under section 403(a)(1) for the immediately succeeding fiscal year by an amount equal to not more than 1 percent of the State family assistance grant..
 (c)Effective dateThe amendments made by this section shall take effect on the first day of the first calendar quarter that begins on or after the date that is 1 year after the date of the enactment of this Act.
 3.Prohibition on drug testing for Housing Choice Voucher ProgramSection 8(o) of the United States Housing Act of 1937 (42 USC 1437f) is amended by adding at the end the following new paragraph:
			
 (20)Prohibition on drug testingA public housing agency assisted under this subsection may not require any individual receiving assistance under this subsection to submit to drug testing as a condition for receipt of assistance under this subsection..
		